DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims xxx are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 19 and 20 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2016/0246946 and US 2019/0333614. 
The improvement comprises:
US 2016/0246946 is considered as the closest prior art that teaches a computer-implemented method (para.21 & 22), comprising: 
accessing health record data (para.25 & 34) stored on a user device (para.5: first, second computer; para.34, Fig.1, elements 14 & 16) and associated with a user profile (para.52 user profile; para.73 reader profile, para.79 writer profile; para.7 patient profile) corresponding to the user device, the health record data comprising 
a plurality of health record codes corresponding to at least one of a standard health coding ontology (para.15 medical ontologies; para.19, where "By finding this past medical history in the patient's medical record, the personalized model for the patient links to different base ontology information for some subjects."); and
stored on the user device (implicitly disclosed in para.5 by a first and a second computer; para.34, Fig.1 elements 14 and 16) on the user device (implicitly disclosed in para.5 by a first and a second computer; para.34 and Fig.1 elements 14 and 16).
Furthermore, US 2016/0246946 teaches a method communicating medical information between different entities comprising:
Inputting a written expression, by a user (Fig.4 step 28 and para.69).
creating a reader profile (Fig.4 step 30 and para.73), wherein the processor mines or otherwise searches a patient medical record database or other database of reader information (para.73);
determining the processor an ontology personalized to the reader (Fig.4 step 32 and para.75), wherein the reader profile is used to determine terms or definitions likely in the readers' understanding (para.75);
creating a writer profile of a writer of input expressions (Fig.4 step 34 and para.78), wherein the processor creates a profile for the source entity (para.78);
determining, by the processor, an ontology personalized to the writer (Fig.4 step 36 and para.79), wherein the writer profile indicates the ontologies to use (para.79); 
translating the writer's or writers' terms from the input expression or expressions to reader's terms (Fig.4 step 38 and para.80);
identifying, by the processor, concepts and/or relationships from the ontology personalized to the writer for an expression input by the writer (Fig.4 step 40 and para.82);
locating, by the processor, concepts, relationships, or patterns of concepts and relationships from the ontology personalized to the reader using the concepts, relationships, or patterns of concepts and relationships from the ontology personalized to the writer (Fig.4 step 42 and para.86).

US 2019/0333614 teaches a data and analytics system comprising:
a user may enter data (Fig.7 block 705 and para.101) while following previously determined health goals, or as a result of identifying a potential health problem (para.101);
a data and analytics system (Fig.1 element 160) analyzing the data, and identifying a potential problem and presenting the user with a screening survey for the potential health problem (para.101);
a screening survey posing refinement and qualifying questions from the medical literature about the possible health problem (para.101), 
wherein the answers may provide an individualized, more precise and thus more accurate description of the user's condition (Fig.7 block 715 and para.101);
wherein the data and analytics system (Fig.1 element 160) perform an analysis in view of the user's integrated personal health record (Fig.1 element 185), individual social and environmental health determinants, and information in the knowledge repository publisher (Fig.2 element 285), to determine individualized guidance options (Fig.7 block 715 and para.101);
the user and team engaging in shared decision making about the guidance options (Fig.7 block 720 and para.101);
the user and team planning steps resulting from the shared decision making (Fig.7 block 725 and para.101);
wherein the user and team may then work to carry out these steps (Fig.7 blocks 730 and 735);
wherein health care steps may be stored in the user's IHP as part of the ongoing documentation, tracking and reporting of what goes on in each IHP (Fig.7 blocks 730 and 735 and para.101).

With regard Claims 1, 19 and 20, US 2016/0246946 in view of US 2019/0333614 fails to teach the limitation of "accessing a curated health sub-ontology stored on the user device, the curated health sub-ontology comprising a plurality of concept nodes; 
generating an entry in a personal health ontology that at least associates a health record code of the plurality of health record codes with a concept node of the plurality of concept nodes;" as recited in claims 1, 19 and 20, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2019/0333614 is cited because they are put pertinent to the health management system to a dynamic, learning, individualized health and care management system that is customized, or individualized, specifically for each participating individual. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633